IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                         NO. WR-81,156-02


                            IN RE MARIO QUINTANILLA, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1390217-B IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

               Relator has filed a motion for leave to file an application for a writ of mandamus

pursuant to the original jurisdiction of this Court. In it, he contends that he filed an application for

a writ of habeas corpus in the 177th District Court of Harris County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court. The District Court entered

an order designating issues on October 17, 2014.

               Respondent, the Judge of the 177th District Court of Harris County, shall file a

response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating
                                                                                              -2-

issues and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.



Filed: June 24, 2015
Do not publish